I respectfully dissent from the opinion and judgment of the court. I would conclude that there is a genuine issue of material fact as to whether the Appellant's business meets the exclusionary provisions of the Home Sales Solicitation Act upon the limited question of whether "the seller has a business establishment at a fixed location in this state where the goods or services involved in the transaction are regularly offered or exhibited for sale." R.C. 1345.21(A)(4). For that reason I would sustain the First Assignment of Error, reverse the judgment of the court and remand the matter for further proceedings according to law.